Citation Nr: 1119625	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  03-29 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to an effective date prior to April 8, 2002, for the grant of service connection for bilateral foot tinea pedis with onychomycosis (foot fungus disorder).  

3.  Entitlement to a higher initial disability evaluation for a bilateral foot fungus disorder, rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1971 to October 1972.  

This matter came before the Board of Veterans' Appeals (BVA or Board) on appeal from February 2003 and May 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the February 2003 rating decision, the RO denied reopening service connection claims for bilateral pes planus and a bilateral foot fungus disorder.  In the May 2009 rating decision, the RO granted service connection for a foot fungus disorder and assigned an initial 10 percent rating, effective April 8, 2002.

In a November 2005 decision, the Board denied the Veteran's application to reopen the aforementioned service connection claims.  The Veteran filed a timely appeal of this Board decision and, in a November 2007 memorandum decision, the Court of Appeals for Veterans Claims (Court) vacated the Board's November 2005 decision and remanded the matters for additional proceedings.  

In a November 2008 decision, the Board reopened the Veteran's bilateral pes planus and bilateral foot fungus claims and remanded them to the RO for further development.  

When the matter was again before the Board, in December 2009, service connection for bilateral pes planus was denied.  The Veteran appealed the Board's December 2009 decision to the Court, which in a July 2010 order, granted the parties' joint motion for remand, vacating the Board's December 2009 decision and remanding the case for compliance with the terms of the joint motion.

In February 2005, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In February 2011, the Board sent a letter to the Veteran advising him that he could testify at another Board hearing; however, in a February 2011 statement, he waived his right to an additional hearing and requested the Board consider his claims based on the evidence of record.  38 C.F.R. §§ 20.703, 20.707, 20.1304 (2010).  Accordingly, the Board may properly evaluate the Veteran's claims.  

The issue of entitlement to service connection for a skin rash disorder of the groin and fingers, to include as secondary to bilateral foot tinea pedis with onychomycosis, was raised by the Veteran at his February 2005 Board hearing and reiterated in a December 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral pes planus had its onset in-service and relevant symptoms have persisted since the Veteran's separation from service.  

2.  An April 1974 rating decision denied service connection for a bilateral foot fungus disorder; the Veteran was notified of this determination and of his appellate rights but did not appeal this determination.  

3.  In January 1976, April 1986 and September 1992 rating actions, the RO declined to reopen the April 1974 denial of service connection for a foot fungus disorder; the Veteran was notified of these determinations and of his appellate rights but did not appeal the determinations.

4.  After the September 1992 rating decision, a claim for service connection received on March 25, 2002, was the earliest communication that may be reasonably construed as seeking to reopen a service connection claim for a bilateral foot fungus disorder.  

5.  The Veteran has not asserted that any prior rating decision that denied service connection for foot fungus was clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  An effective date of March 25, 2002, and no earlier, for the award of service connection and compensation for a bilateral foot fungus disorder, is warranted.  38 U.S.C.A. §§ 5101(a), 5108, 5110, 7104 (West 2002); 38 C.F.R. § 3.400 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for bilateral pes planus, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary, with respect to his issue.  

Further, the United States Court of Appeals of the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted, i.e., service connection a bilateral foot fungus disorder, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

As to VA's duty to assist, the Veteran asserts that an earlier effective date is warranted because he submitted a claim prior to April 8, 2002.  The Veteran, however, does not report that there is any available outstanding evidence that should be associated with the claims folder.  The Board thus finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.  

Service Connection Claim

The Veteran presently seeks to establish service connection for bilateral pes planus.  Specifically, he maintains that his current bilateral pes planus was caused and/or aggravated by military service.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

At the outset, the Board notes that the Veteran has been diagnosed with bilateral pes planus.  See March 2009 VA foot examination report.  Therefore, the Board's analysis to follow will center on whether any currently diagnosed pes planus was caused and/or aggravated by service.

Further, the Veteran was without any foot disorder, or similar defect at the time of his July 1971 enlistment examination as no clinical finds/abnormalities were noted with respect to his lower extremities or feet.  The Veteran has arguably provided an account of experiencing pes planus prior to service; however, such account has not been enhanced by any medical professional or corroborated with contemporaneous medical evidence.  Upon considering the aforementioned factors, the Board finds that no foot condition was noted at the time of the Veteran's enlistment and there is insufficient evidence to rebut the presumption of soundness, as required under 38 U.S.C.A. § 1111.  See 38 C.F.R. § 3.304(b)(1); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

Again, as previously indicated, a July 1971 enlistment examination noted no abnormalities associated with the Veteran's feet or lower extremities and he did not report any pre-service history of any such condition, on a July 1976 Report of Medical History.  The Veteran's service treatment record does not reflect any treatment and/or complaints of may pes planus or any similar condition.  Nonetheless, a military medical professional noted bilateral pes planus on the Veteran's October 1972 separation examination.  

In connection with the present claim, the Veteran was provided a March 2009 VA examination.  After performing an appropriate examination, the examiner confirmed the Veteran's diagnosis with bilateral pes planus and provided a nexus opinion, as well as a May 2009 addendum opinion.  Nevertheless, the Board finds the respective examination opinions inadequate for rating purposes, as the opinions are based largely, if not entirely, on the premise that the Veteran had pre-service bilateral pes planus, and as detailed above there is insufficient evidence of record to support this premise.  What is more, the VA examination opinions do not reflect adequate consideration and analysis of the Veteran's competent account of continuity of bilateral foot symptomatology since separation and in-service onset.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  For these reasons, the Board, having found the aforementioned VA examination opinions to provide to be inadequate for rating purposes, will not rely on these opinions in assessing the Veteran's service connection claim.  

The claims folder reflects, what the Board finds to be, the Veteran's competent and credible account of experiencing the in-service on-set of bilateral pes planus symptomatology and of having such symptoms continually since separation, as reflected in the Veteran's sworn February 2005 Board testimony.  The Courts have made clear that "pes planus is the type of condition that lends itself to observation by a lay witness"; therefore, the Veteran's statements, regarding a continuity of symptomatology in connection with his feet, are competent.  Falzone, supra.  What is more, not only has the Veteran's account regarding these matters remained consistent but his statements are also generally consistent with the medical evidence of record, making his account credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible."); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  

In sum, although there is no adequate nexus opinion of record, the competent lay evidence of record sufficiently establishes that the Veteran's currently diagnosed pes planus had its onset in-service and that related symptoms persisted since his separation from service.  See Falzone, supra.  Stated differently, the Veteran has provided a competent and credible account of pes planus symptomatology, to include in-service onset and continuity since separation, and the Board finds the lay evidence to provide a sufficient basis to establish service connection for this condition.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997) (emphasizing that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology").  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral pes planus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(c).  To this extent, the Veteran's claim is granted.

Earlier Effective Date Claim

In an April 1974 rating decision, the RO denied service connection for a bilateral foot fungus disorder and later that month notified the Veteran of the determination.  The Veteran did not appeal the April 1974 RO determination.  The RO subsequently declined to reopen the service connection claim, in January 1976, April 1986 and September 1992, and he did not appeal any of these rating decisions.  As the Veteran did not seek to appeal any of the above rating decisions, absent clear and unmistakable error in the January 1976, April 1986 and/or September 1992 rating decisions, which the Veteran does not even allege, those determinations are final.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105.  As such, entitlement to an earlier effective date for service connection for a bilateral foot fungus disorder is not warranted on the basis of clear and unmistakable error.  

The RO's assignment of the current April 8, 2002, effective date, for service connection for a bilateral foot fungus disorder, was based on the date of submission of a Veteran's Application for Compensation and/or Pension (VA Form 21-526) that requested this service connection claim be reopened.  In a February 2003 rating decision, the RO again declined to reopen the service connection claim and the Veteran perfected appellate review of this determination.  As detailed previously, a November 2005 Board decision, addressing the merits of the claim, was vacated by the Court, and a November 2008 decision reopened and remanded the claim for further development.  Upon completion of the directed development, a May 2009 rating decision granted the Veteran's service connection claim for a bilateral foot fungus disorder and assigned the effective date presently under review.  

The issue here, therefore, is whether there are any earlier, non-final, applications to reopen the aforementioned service connection claim, on which basis an effective date prior to April 8, 2002 may be granted.  

The record reflects that following the September 1992 rating decision, the Veteran first submitted statements and evidence that reasonably conveyed his desire to reopen his service connection claim for a bilateral foot fungus disorder in a written communication received by VA on March 25, 2002.  The record does not reflect any action by the RO in response to this submission by the Veteran and no adjudication began until his April 8, 2002 VA Form 21-526 was received.  Thus, the March 25, 2002 communication is the first claim to reopen the service connection, following the September 1992 final disallowance.  As such, the effective date of service connection for the service-connected bilateral foot fungus disorder, based on a claim to reopen after a final disallowance, shall be the date of receipt of the new claim, March 25, 2002.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q).

The evidence of record does not show that entitlement arose at a later date so as to warrant a later effective date for service connection.  Id.  Further, the record contains no other communication prior to the ultimately successful March 25, 2002 claim that could be interpreted as an informal claim for service connection on which to base an award of an earlier effective date for service connection for a bilateral foot fungus disorder.  Based on the foregoing, an effective date of March 25, 2002, and no earlier, is warranted for the grant of service connection for a bilateral foot fungus disorder.  To this extent, the Veteran's claim is granted.  



ORDER

Service connection for bilateral pes planus is granted.  

An effective date of March 25, 2002, and no earlier, for the award of service connection for a bilateral foot fungus disorder is granted.  


REMAND

In a May 2009 rating action, the RO granted service connection for bilateral foot tinea pedis with onychomycosis, granting a 10 percent disability evaluation effective April 2, 2002.  In an August 2009 statement, the Veteran, though his attorney, expressed his disagreement with "all issues arising out of such decision, including the effective date assigned."  VA has a duty to liberally construe all filings by the Veteran, as such, the Board finds the aforementioned statement to implicate both the initial rating assigned and the effective date for the grant of service connection.  See 38 C.F.R. §§ 20.201, 20.202 (2010); see also Robinson v. Shinseki, 557 F.3d 1355, 1359 (Fed. Cir. 2009).  Stated differently, the Board accepts the August 2009 statement as a timely notice of disagreement with both the initial disability evaluation and effective date assigned in the May 2009 rating action, especially in light of the Veteran's attorneys' October 2010 statement.  See 38 C.F.R. § 20.201 (2010).  To date, however, the RO has not issued the Veteran a statement of the case with respect to his claim seeking entitlement to a higher initial disability evaluation for bilateral foot tinea pedis with onychomycosis, rated 10 percent disabling.  Under the circumstances, the Board has no discretion and is obliged to remand the issue to the RO for the issuance of a statement of the case, to include consideration under the revision of 38 C.F.R. § 4.118 that the Veteran requested in an April 2011 statement.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

The RO must issue a statement of the case with respect to the Veteran's claim seeking a higher initial disability evaluation for bilateral foot tinea pedis with onychomycosis, rated 10 percent disabling.  The statement of the case must include notification of the need to timely file a substantive appeal to perfect the Veteran's appeal on this issue.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


